IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 49219

STATE OF IDAHO,                                 )
                                                )   Filed: July 8, 2022
       Plaintiff-Respondent,                    )
                                                )   Melanie Gagnepain, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
KATHRYN LAURA BLAKE,                            )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Judgment of conviction and unified sentence of ten years with two and one-half
       years determinate for possession of a controlled substance with the intent to
       deliver, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jacob L. Westerfield,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        Before GRATTON, Judge; HUSKEY, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Kathryn Laura Blake pled guilty to possession of a controlled substance with the intent to
deliver, Idaho Code § 37-2732(a). The district court imposed a unified sentence of ten years
with two and one-half years determinate.       Blake appeals, contending that her sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Our role is limited to determining whether reasonable
minds could reach the same conclusion as the district court. State v. Biggs, 168 Idaho 112, 116,
480 P.3d 150, 154 (Ct. App. 2020).
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion. Therefore, Blake’s judgment of conviction and sentence
are affirmed.




                                               2